          Case 1:18-cv-09401-DAB Document 20 Filed 11/26/18 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
                                                               :
BENTHOS MASTER FUND, LTD.,                                     :
                                                               :   Case No. 18-cv-9401 (DAB)
                                             Petitioner,       :
                                                               :
                       - against –                             :
                                                               :
AARON ETRA                                                     :
And JANE DOE, A/K/A “TRACY EVANS”                              :
                                                               :
                                             Respondents. :
                                                               :
---------------------------------------------------------------x

                 DECLARATION OF DAVID S. HAMMER SUBMITTED
             IN OPPOSITION TO PETITIONER’S MOTION FOR CONTEMPT


        David S. Hammer, with knowledge of the penalty for perjury under the laws of the

United States of America, declares the following:


        1.       I am an attorney licensed to practice in the State of New York, and a member of

the bar of this Court. In the present action, I represent respondent Aaron Etra (variously,

“Respondent” and “Etra”). I am familiar with the facts of the case as those facts are set out in:

(i) the documents filed with this Court and available on Pacer, (ii) the documents provided to

me by my client during the course of my representation, and (iii) interviews with my client

conducted over the last several days.


        2.          I submit this declaration in opposition to the Motion to Hold Respondent Aaron

Etra in Civil Contempt and Award Sanctions (the “Motion”) filed by Petitioner Benthos Master

Fund, Ltd. (variously, “Petitioner” and “Benthos”). As its title suggests, the Motion has two
                                                         1
         Case 1:18-cv-09401-DAB Document 20 Filed 11/26/18 Page 2 of 10



parts: (1) a demand that Etra be held in civil contempt for “flout[ing] the clear and unequivocal

orders of the Court”, and (2) a demand that non-contempt sanctions be imposed as punishment for

Etra’s “willful misrepresentations” at a hearing on November 15, 2018 (the “November 15th

Hearing”).


       3.      Both aspects of the Motion are without merit. In the first regard, as of the date of

this declaration (November 26, 2018) Etra has complied with all outstanding orders issued by this

Court; this includes the Court’s order of October 19, 2018 (the “October 19th Order”), directing

Etra to provide the documents and information requested by Benthos’s petition for an order to

show cause, and the directives the Court issued from the bench at the November 15th Hearing.

Having complied with the Court’s orders, there is no basis for holding Etra in civil contempt. 1


       4.        Petitioner’s second demand, for non-contempt sanctions, is genuinely frivolous.

Benthos has not identified any misrepresentations, willful or otherwise, in Etra’s comments or

submissions at the November 15th Hearing.

Etra Has Complied With the Orders of This Court


       5.      A brief procedural history of this matter, as it pertains to the present Motion, may

prove helpful. On October 15, 2018, Benthos filed an order to show cause asking, inter alia, for

the Court to: (i) freeze any portion of the $5 million that Benthos had deposited in Mr. Etra’s

IOLA account to be used for the purchase of bitcoins and (ii) order Etra to provide certain

documents and information that Benthos asserted were essential to tracing and recovering $4.6



1
        The October 19th Order is document 8 in the Documents section of the Pacer website’s
entry for this case.
                                               2
         Case 1:18-cv-09401-DAB Document 20 Filed 11/26/18 Page 3 of 10



million that Mr. Etra had released from his IOLA account in an attempt to purchase such bitcoins

for Benthos.


       6.      On October 19, 2018, this Court issued an order (previously identified as the

“October 19th Order”) which: (i) restrained any use of the funds in Etra’s IOLA account, (ii)

directed Etra to provide the documents and information demanded in Benthos’s Petition for an

Order to Show Cause, and (iii) set down a hearing for November 15, 2018.


       7.      On November 15, 2018, this Court conducted the hearing scheduled by the

October 19th Order. At this hearing, counsel for Benthos accused Etra of willful non-compliance

with the October 19th Order, in particular, with not providing the information necessary for

Benthos to trace and possibly recover the money Etra had released from his IOLA account as part

of the “Bitcoin Transaction”. At the end of the Hearing, the Court warned Etra that he must

immediately comply with the directives in the October 19th Order or face civil contempt. The

Court also urged Etra to refund the $400,000 remaining in his IOLA account from Benthos’s

original deposit, stating that “If . . . you feel that you can give the money back, that would be a

big help and perhaps get you out of civil contempt but there are other bits of information that you

must supply as well.” Declaration of Joshua Kalllman Bromberg in Support of Motion For

Contempt, dated November 20, 2018, exh. A (hereafter, “Bromberg Declaration”).


       8.      The Hearing convened at 3:05 in the afternoon of Thursday, November 15, 2018,

and lasted approximately half an hour. See, Bromberg Declaration, exh. A, cover page.

Immediately after it ended, Etra started bringing himself in full compliance with the Court’s

directives. His first act, initiated a few hours after the Hearing, was to transfer the $400,000

                                                  3
         Case 1:18-cv-09401-DAB Document 20 Filed 11/26/18 Page 4 of 10



remaining in his IOLA account to Petitioner’s counsel, a point acknowledged in Petitioner’s

Motion papers. Bromberg Declaration ¶ 13.


       9.      Etra’s efforts continued over the next several days; during this period he sent

counsel various written statements and documents called for by the October 19th Order. By

November 20, 2018, when Benthos filed its Motion for contempt, there was only one directive

that Petitioner claimed was unfulfilled: this was Benthos’s demand for communications by and

among Etra and the other participants in the Bitcoin Transaction, to the extent those

communications concerned the Bitcoin Agreement, the Escrow Agreement, and/or the funds

deposited by Benthos into Etra’s IOLA account. Petitioner’s Memorandum of Law at 7. 2


       10.     We note, and Benthos appears to concede, that Etra had produced some materials

called for by this demand (the “Email Demand) even before the Motion was filed. Bromberg

Declaration ¶ 14. In any event, as of the date of my own declaration (November 26, 2018), Etra

has produced all the documents called for by the Email Demand. As described below, this

morning I personally delivered to Petitioner’s counsel nearly 400 pages of emails by and among

the participants to the Bitcoin Transaction.




2
       The actual language of the demand was for:

       ‘copies of all communications between and among any of [yourself], Valkyrie
       Group LLC, Valhalla Venture Group LLC, Brandon Austin, Hugh Austin, Tracy
       Evans, ‘Dmitri,’ and Ming Hoang Le, or any of their affiliates, representatives
       and/or agents, concerning the Bitcoin Agreement, the Escrow Agreement, and/or
       the funds deposited by Benthos into [your] IOLA account[.]’

Petitioner’s Memorandum of Law at 7.


                                                 4
         Case 1:18-cv-09401-DAB Document 20 Filed 11/26/18 Page 5 of 10



Production of the Bitcoin Communications


       11.     Aaron Etra retained my services on Friday, November 23, 2018. On being

retained, I directed Etra to provide me with all the communications in his possession that fell

within the terms of this Court’s October 19th Order. Mr. Etra agreed to deliver them to my home

over the weekend.


       12.     After meeting with Etra, I emailed Petitioner’s counsel (Messrs. Popofsky and

Bromberg) stating that I intended to turn over all emails that were called for in the Court’s order

by the afternoon of Monday November 26th. I asked counsel to withdraw their Motion,

observing that “at this point . . . [it] has achieved its aim”. Neither Mr. Popofsky nor Mr.

Bromberg immediately responded to this email, presumably because both men were out of the

office for Thanksgiving.


       13.     The day following my meeting with Mr. Etra, he delivered nearly 400 pages of

printed emails and attachments to my apartment, stating that this was the entire corpus of

documents called for by the October 19th Order. I spent the rest of the weekend reading through

these materials. This morning (Monday, November 26, 2018), I copied and delivered the emails

to Petitioner’s counsel. With the production of these documents, Mr. Etra came into full

compliance with the October 19th Order. In short, there are no present grounds on which Mr.

Etra can be found in civil contempt. 3




3
       In fact, Mr. Etra has gone further than the October 19th Order requires: he has returned to
Benthos all funds remaining from Petitioner’s original deposit of $5 million. This was an action
that Your Honor recommended at the November 15th Hearing, but did not actually direct.
                                                 5
         Case 1:18-cv-09401-DAB Document 20 Filed 11/26/18 Page 6 of 10



Petitioner’s Demand For Non-Contempt Sanctions


       15.     In addition to seeking a citation for civil contempt, the Motion demands that Your

Honor “punish” Mr. Etra for his alleged misbehavior during the November 15th Hearing.

Petitioner’s Memorandum of Law at 8, citing 18 U.S.C. § 401. This misbehavior purportedly

was of two types. First, according to Petitioner, Etra misled the Court by: (i) stating or implying

that he was represented by Michael Hess, and (ii) falsely stating that Mr. Hess was too ill to

attend the Hearing. Second, according to Petitioner, Mr. Etra tried to “excuse his noncompliance

with the Court’s orders by asserting that he has remained in contact with Petitioner

(notwithstanding that he is an attorney and Petitioner is represented by counsel) and that

Petitioner in fact ‘wants’ the Bitcoin transaction to be consummated.” Petitioner’s Memorandum

of Law 7-8.


       16.     This portion of the Motion may fairly be characterized as frivolous. Thus,

Benthos asserts that Etra attempted to secure an adjournment by handing up an email from

Michael Hess that: (i) falsely stated or implied that Hess was Etra’s lawyer, and (ii) falsely stated

that Mr. Hess was too sick to attend the November 15th Hearing. Benthos, however, has not

presented the “Hess Email” as an exhibit; the only evidence of its contents is a brief description

in the Bromberg Declaration:


       10.    In the courtroom prior to the Hearing on November 15, 2018, Mr. Etra
       handed to the Court’s deputy clerk an email purporting to be from Michael Hess,
       in which Mr. Hess claimed to be severely ill and requested an adjournment of the
       Hearing. I was shown the email briefly by Mr. Etra but was not provided with the
       copy.

Bromberg Declaration ¶10.

                                                  6
         Case 1:18-cv-09401-DAB Document 20 Filed 11/26/18 Page 7 of 10



       17.     Petitioner’s decision to rest its demand for sanctions on this passage is, to put it

mildly, very strange. For the passage does not include an assertion that the Hess Email

represented Hess to be Etra’s attorney. In other words, Petitioner’s own attorney does not recall

the representation on which Benthos bases its demand for sanctions. And since Petitioner

adduces no other evidence on point, this portion of the Motion must fail.


       18.     Petitioner asserts that there was another misrepresentation in the email handed up

at the November 15th Hearing: the statement that Mr. Hess as too ill to attend. The evidence that

this representation was false, however, is almost comically weak. According to Mr. Bromberg,

he had a telephone conversation with Mr. Hess the day before the hearing, during which Hess

said nothing to indicate that he was sick. Bromberg Declaration ¶ 21; Petitioner’s Memorandum

of Law at 7. This is the only evidence Benthos presents that Hess was not sick, the only

evidence that the Hess Email lied in stating that Hess was ill.


       19.     This argument is ridiculous. But even if it were valid, it would not justify

Petitioner’s request for sanctions. To justify sanctions against Etra, it is not enough to show that

Hess was lying when he wrote in his email that he was sick: Petitioner also must show that Etra

knew Hess was lying. After all, Benthos asks the Court to punish Etra, not Hess. Yet Benthos

has presented no evidence that Etra knew the true state of Hess’s health. This is a fatal

deficiency.


       20.     As it happens, the Hess Email almost certainly was truthful. On Sunday

November 25, 2018, in the course of preparing this declaration, I spoke to Mr. Hess by phone,

having obtained his number from Mr. Etra. During this conversation, Mr. Hess told me that,

                                                  7
         Case 1:18-cv-09401-DAB Document 20 Filed 11/26/18 Page 8 of 10



shortly before the November 15th Hearing, he had in fact provided Mr. Etra with an email which:

(i) stated that he (Hess) was too sick to attend the Hearing, and (ii) asked the Court for an

adjournment to a date on which he could attend. Mr. Hess added that he has in fact been ill for

several weeks with an ailment his doctors have been unable to diagnose, and that his pain is so

severe that he has been house-bound, unable to go to work. In short, the representations in the

Hess Email were true.


       21.     Petitioner’s demand for sanctions does not rest entirely on the Hess Email.

According to Petitioner, sanctions also should be imposed because Etra continued to

communicate with Benthos after this litigation commenced, and had the temerity to argue that

these communications demonstrate his good faith. Thus, we are told,


       Mr. Etra should be sanctioned for his attempt to mislead the Court and excuse his
       noncompliance with the Court’s orders by asserting that he has remained in
       contact with Petitioner (notwithstanding that he is an attorney and Petitioner is
       represented by counsel) and that Petitioner in fact “wants” the Bitcoin transaction
       to be consummated.

Memorandum of Law at 8.


       22. This argument is very difficult to parse. The first contention is that Etra should not

have communicated with Benthos after Benthos retained counsel. But even if this proposition is

correct – a point we by no means concede – such communication did not take place in the

Court’s presence, and thus did not constitute a form of misconduct that may be sanctioned under

28 U.S.C. § 401.


       23.     Moreover, it is far from clear that Etra’s communications with Benthos were

improper. Under Rule 4.2 (c) of New York’s Rules of Professional Responsibility, an attorney
                                                  8
         Case 1:18-cv-09401-DAB Document 20 Filed 11/26/18 Page 9 of 10



representing himself pro se may communicate with a represented party if: (i) that party is

competent, and (ii) that party’s counsel is on reasonable notice that the communications are

taking place. In the first regard, Mr. Bromberg does not suggest that his client is less than

competent. In the second, since Etra disclosed the communications to the Court – indeed

emphasized them, as evidence of his good faith -- Petitioner’s counsel must have known they

were taking place. We note in this regard that, until they filed the Motion, counsel for Petitioner

never objected to these communications, or notified Etra that they should cease.


       24.     Petitioner makes a final and very strange argument for the imposition of

sanctions. Even after the present action commenced, Etra allegedly told Benthos that he was still

trying to consummate the Bitcoin Transaction, and then argued to the Court that his persistence

in this attempt was evidence of his good faith. This argument, according to Petitioner, was

improper, indeed sanctionable. But why was it improper? After all, Petitioner’s counsel has

repeatedly suggested that the Bitcoin Transaction was a simple fraud, and that Mr. Etra was at

best “a sap who was used by some fraudsters”, and at worst, a fraudster himself. See, exh. A to

the Bromberg Declaration (Transcript of November 15, 2018 Hearing) at 17. Given these

accusations, Etra naturally would be eager to demonstrate that he is not a fraudster intent on

stealing Benthos’s money, but a legitimate escrow agent who even now is trying to help

Petitioner obtain the Bitcoins it contracted to buy.


                                          CONCLUSION

       25.     As of the date of this declaration, Mr. Etra has fully complied with the

requirements of this Court’s October 19th Order. Indeed, he has gone beyond those

requirements, having returned $400,000 from his IOLA account, a matter that was not included
                                              9
        Case 1:18-cv-09401-DAB Document 20 Filed 11/26/18 Page 10 of 10



in the October 19th Order or, for that matter, in the directives issued by the Court at the

November 15th Hearing. There are no remaining grounds on which to issue a contempt citation.

Nor are there any grounds to impose a non-contempt sanction under the authority of 18 U.S.C. §

401. Petitioner has not remotely shown that Etra made any misrepresentations to the Court at the

November 15, 2018 Hearing, or acted improperly in attempting to consummate the Bitcoin

transaction after Petitioner commenced this litigation.

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Date: November 26, 2018
      New York, New York 10110


                                       David S. Hammer
                                       ________________________
                                       David S. Hammer (DH 9957
                                       500 Fifth Avenue, 34th Floor
                                       New York, New York 10110
                                       (212) 941-8118

                                       Attorney for Respondent Aaron Etra




                                                  10
